Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 6-12 and 15-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein 
receive the data and the instruction sent by the storage unit, perform extraction and computational processing on key features included in the data, and generate a multidimensional vector according to a computational processing result, wherein the multidimensional vector is an emotion vector, and each element included in the multidimensional vector represents an emotion on the face, wherein the emotion includes anger, delight, pain, depression, sleepiness, or doubt, wherein a value of each element of the emotion vector is a number between zero and one, and the value represents a probability of appearance of an emotion corresponding to the element, or the value of each element of the emotion vector is an non-infinite number greater than or equal to zero, and represents an intensity of the emotion corresponding to the element, or a value of an element of the emotion vector is one, values of the other elements are zero, and the emotion vector represents a strongest emotion in combination with all claimed elements of independent claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174